Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 101
The claims are patent eligible under 35 USC § 101 because the limitation “treating the first individual based on the individual's glycemic pattern classification”  integrates the abstract idea into a practical application.  At least paragraphs [0056] and [0084]- [0089] disclose treatments based on a glycemic pattern classification.

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Though the prior art US Publication 2020/0342974 (Chen) discloses a method to treat an individual (“systems and methods for controlling physiological glucose concentrations in a patient” [Abstract]), comprising: 
fragmenting a first individual's continuous glucose monitoring data into temporally defined windows (“ the performance value, P.sub.j(t) is the sum of the weighted and squared identification errors over a moving window in time (e.g., 2 hours or other suitable windows). In some embodiments, the weighting increases for more recent identification errors” [0117]); 
entering the first individual's temporally defined windows into a dissimilarity matrix that has been constructed using a panel of individuals' temporally defined windows of fragmented continuous glucose monitoring data (“Each state vector is associated with a unique model and unique covariance matrices. The MMPC selects a best state vector and its model based on how well the state variable for interstitial glucose (IG) matches the measured values of IG over a period in the past.” [0075]); 
treating the first individual based on the individual's glycemic pattern classification (“tunable parameters may be changed in response to determining a change in a glycemic pattern and/or a type of medication. For example, the insulin-on-board may be increased or decreased in response to detecting such a change. As such, after the detected change, the PID control algorithm will ultimately compute insulin delivery amounts using the increased or decreased insulin-on-board.” [0198]),
the prior art fails to teach or suggest the further inclusion of
classifying the first individual's glycemic pattern into a particular class by performing spectral clustering on the dissimilarity matrix, wherein the spectral clustering utilizes continuous glucose monitoring data from a panel of individuals to generate a set of classes, and 
	wherein the spectral clustering clusters the first individual and each individual of the panel into particular class of the set of classes as determined by each individual's variability in blood glucose levels. 
	Thus, this limitation, in combination with other elements of the claim, is not anticipated by or made obvious over the prior art of record.
Each remaining claims depends upon independent claim 1and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication 2014/0031658 (Zheng) teaches a method to treat an individual (“system and method for modeling a blood glucose (BG) level of an individual is presented” [Abstract]), 
entering the first individual's temporally defined windows into a dissimilarity matrix that has been constructed using a panel of individuals' temporally defined windows of fragmented continuous glucose monitoring data (“In step 102 an individual-level profile is generated for individual j's daily BG about a mean trend function. Here, it is assumed that the daily spline coefficients of individual j were normally distributed around the individual mean with a common covariance matrix” [0045]); 
treating the first individual based on the individual's glycemic pattern classification (“This model could be used in software to help patients better control their glucose. The mathematical methods for this may involve using variance covariance matrix as part of a prior distribution for the individual parameters that define a patient's daily profile” [0083]) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857